UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Semiannual Report to Shareholders Deutsche Large Cap Value Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Manager 7 Portfolio Summary 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 24 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Advisory Agreement Board Considerations and Fee Evaluation 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Performance Summary May 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 4.77% 10.10% 13.70% 7.07% Adjusted for the Maximum Sales Charge (max 5.75% load) –1.25% 3.77% 12.36% 6.43% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 10.24% 11.44% 6.81% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.90% 10.13% 6.18% Russell 1000® Value Index† 9.33% 13.75% 7.21% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 4.35% 9.24% 12.83% 6.21% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.24% 6.80% 12.71% 6.21% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 9.36% 10.58% 5.94% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.92% 10.45% 5.94% Russell 1000® Value Index† 9.33% 13.75% 7.21% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 4.45% 9.36% 12.93% 6.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.67% 9.36% 12.93% 6.31% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 9.47% 10.67% 6.04% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.47% 10.67% 6.04% Russell 1000® Value Index† 9.33% 13.75% 7.21% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 4.66% 9.81% 13.39% 6.78% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 9.91% 11.13% 6.52% Russell 1000® Value Index† 9.33% 13.75% 7.21% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 4.97% 10.48% 14.08% 7.42% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 10.56% 11.80% 7.15% Russell 1000® Value Index† 9.33% 13.75% 7.21% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 4.96% 10.45% 14.08% 7.45% Russell 1000® Value Index† 2.03% 9.03% 15.62% 7.38% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 10.58% 11.80% 7.20% Russell 1000® Value Index† 9.33% 13.75% 7.21% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2015 are 0.99%, 1.75%, 1.69%, 1.30%, 0.66% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of Deutsche Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/15 $ 11/30/14 $ Distribution Information as of 5/31/15 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Manager Deepak Khanna, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014. — Head of Large Cap Value Equities. — Previous experience includes over 18 years of investment experience. Prior to joining Deutsche Bank, he most recently was the lead portfolio manager of the value equity and large cap value strategies at Lord Abbett. He rejoined Lord Abbett in 2007 and was named Partner in 2011; from 2000 to 2005 he was a research analyst for the small cap growth and large cap growth equity strategies. His prior experience includes: Managing Director at Jennison Associates LLC; Equity Research Analyst at Mitchell Hutchins Asset Management; Equity Research Analyst at Bear Stearns; and Equity Research Analyst at Paine Webber. — BS, Delhi University; MBA, Baruch College. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2015 (22.8% of Net Assets) 1. Cisco Systems, Inc. Developer of computer network products 3.0% 2. Time Warner Cable, Inc. Offers cable television subscription services 2.5% 3. Viacom, Inc. Operator of cable television networks and producer of motion pictures 2.5% 4. Citigroup, Inc. Diversified financial services holding company 2.3% 5. Endo International PLC Provides specialty health care solutions 2.2% 6. Celgene Corp. A global biopharmaceutical company 2.2% 7. Community Health Systems, Inc. Owns, leases and operates hospitals in multiple states 2.1% 8. Northrop Grumman Corp. A global security company 2.0% 9. Alexion Pharmaceuticals, Inc Developer of immunoregulatory compounds 2.0% 10. Actavis PLC Develops, manufactures and distributes generic, brand and over-the-counter pharmaceuticals 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 41 for contact information. Investment Portfolio as of May 31, 2015 (Unaudited) Shares Value ($) Common Stocks 100.2% Consumer Discretionary 17.5% Hotels, Restaurants & Leisure 5.0% Carnival Corp. Las Vegas Sands Corp. Yum! Brands, Inc. Household Durables 1.3% Whirlpool Corp. Media 8.6% Comcast Corp. "A" Starz "A"* (a) Time Warner Cable, Inc. Viacom, Inc. "B" Multiline Retail 1.1% Dillard's, Inc. "A" Specialty Retail 1.5% Best Buy Co., Inc. Consumer Staples 4.3% Beverages 1.3% Molson Coors Brewing Co. "B" Food & Staples Retailing 2.1% CVS Health Corp. Diplomat Pharmacy, Inc.* (a) Household Products 0.9% Colgate-Palmolive Co. Energy 7.4% Oil, Gas & Consumable Fuels Devon Energy Corp. EQT Corp. Gulfport Energy Corp.* Marathon Petroleum Corp. Range Resources Corp. Valero Energy Corp. Financials 13.6% Banks 5.1% Citigroup, Inc. East West Bancorp., Inc. SVB Financial Group* Capital Markets 1.0% Charles Schwab Corp. Consumer Finance 2.6% Capital One Financial Corp. Discover Financial Services Insurance 0.7% Hartford Financial Services Group, Inc. Real Estate Management & Development 4.2% CBRE Group, Inc. "A"* Jones Lang LaSalle, Inc. Realogy Holdings Corp.* Health Care 29.8% Biotechnology 8.8% Alexion Pharmaceuticals, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Medivation, Inc.* Puma Biotechnology, Inc.* (a) Sarepta Therapeutics, Inc.* (a) Health Care Equipment & Supplies 1.3% Zimmer Holdings, Inc. Health Care Providers & Services 10.9% Anthem, Inc. Centene Corp.* Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* McKesson Corp. Tenet Healthcare Corp.* Universal Health Services, Inc. "B" Life Sciences Tools & Services 2.8% Agilent Technologies, Inc. Thermo Fisher Scientific, Inc. Pharmaceuticals 6.0% Actavis PLC* Endo International PLC* Mallinckrodt PLC* (a) Industrials 6.1% Aerospace & Defense 4.0% Northrop Grumman Corp. Raytheon Co. Air Freight & Logistics 1.3% FedEx Corp. Building Products 0.8% A.O. Smith Corp. Information Technology 11.0% Communications Equipment 3.0% Cisco Systems, Inc. Electronic Equipment, Instruments & Components 1.3% Corning, Inc. Internet Software & Services 3.1% Rackspace Hosting, Inc.* Yahoo!, Inc.* IT Services 3.1% Alliance Data Systems Corp.* Vantiv, Inc. "A"* Technology Hardware, Storage & Peripherals 0.5% SanDisk Corp. Materials 5.5% Chemicals 2.4% PPG Industries, Inc. Valspar Corp. Containers & Packaging 1.0% Rock-Tenn Co. "A" Metals & Mining 2.1% Freeport-McMoRan, Inc. Newmont Mining Corp. Utilities 5.0% Electric Utilities 1.5% NextEra Energy, Inc. Gas Utilities 0.5% UGI Corp. Multi-Utilities 3.0% Dominion Resources, Inc. Sempra Energy Total Common Stocks (Cost $1,388,129,887) Securities Lending Collateral 6.7% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $101,641,143) Cash Equivalents 1.0% Central Cash Management Fund, 0.08% (b) (Cost $15,967,122) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,505,738,152)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,507,741,660. At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $138,745,894. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $182,832,544 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $44,086,650. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2015 amounted to $99,304,943, which is 6.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
